The State of TexasAppellee




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 2, 2015

                                      No. 04-15-00223-CR

                                          Carlos FAZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10674
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        Appellant’s retained appellate counsel, George Scharmen, has filed a motion to withdraw
stating that appellant has retained attorney Robert F. Gebbia as his new counsel and Mr.
Scharmen has been instructed by appellant’s family to withdraw. Mr. Scharmen asserts the “dual
representation” creates a conflict of interest warranting his withdrawal. See TEX. R. APP. P. 6.5.
The motion to withdraw contains copies of a notice of appearance, a motion for new trial/motion
in arrest of judgment, and a motion for reconsideration or reduction of sentence filed by Mr.
Gebbia on appellant’s behalf in the trial court on May 4, 2015 and May 5, 2015, respectively.
The notice of appearance filed by Mr. Gebbia contains a handwritten notation “for the limited
purpose of: Motion for new trial [and] motion for reconsideration. Not for appeal.”

        Accordingly, in order to clarify the status of appellant’s representation on appeal, Mr.
Gebbia is ORDERED to file a written response in this court within ten (10) days from the date
of this order.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court